The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1994. The statement which you have submitted is as follows:
    Shall Article IV Sections 47 (a), 47 (b) and 47 (c) of the Missouri Constitution be amended to extend for ten years the sales and use tax of one-tenth of one percent for use in accordance with state law by the Department of Natural Resources for soil and water conservation and for the acquisition, development, maintenance, and operation of state parks and historic sites and for payments in lieu of real property taxes for land acquired by the state for park purposes?
See our Opinion Letter No. 169-95.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General